351 S.W.3d 252 (2011)
Kenneth L. WILLIAMS, Claimant/Appellant,
v.
MISSOURI DEPARTMENT OF SOCIAL SERVICES, Employer/Respondent.
No. ED 96566.
Missouri Court of Appeals, Eastern District, Division Three.
October 25, 2011.
Joseph D. Klenofsky, The Dlenofsky Law Firm, LLC, Geoffrey Stephen Meyerkord, co-counsel, Meyerkord Law Firm, Brian Daniel Jurth, co-counsel, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Levander Smith, Jr., Assistant Attorney General, St. Louis, MO, for Respondent.
*253 Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Kenneth L. Williams (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) reversing an Award and Decision of the Administrative Law Judge (ALJ) at the Division of Workers' Compensation. The Commission issued its Final Award denying compensation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission's decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).